 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,            )   2:19-po-00245-CKD
                                          )
12                      Plaintiff,        )   ORDER TO DISMISS WITHOUT PREJUDICE
                                          )
13          v.                            )
                                          )   DATE: January 16, 2020
14   JEFFERY L. PARKS,                    )   TIME: 9:30 a.m.
                                          )   JUDGE: Honorable Carolyn K. Delaney
15                      Defendant.        )
                                          )
16                                        )
                                          )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to dismiss the violation notice in Case Number 2:19-

20   po-00245-CKD without prejudice is GRANTED.

21   IT IS SO ORDERED.

22
     Dated: April 14, 2020
23

24

25

26

27

28


     ORDER TO DISMISS WITHOUT PREJUDICE        1               U.S. v. JEFFERY L. PARKS
